USDC IN/ND case 2:19-cv-00466-TLS-APR document 37 filed 04/30/20 page 1 of 30


MARK MILLER, Florida Bar #0094961
Lead Counsel
PACIFIC LEGAL FOUNDATION
4440 PGA Blvd., Suite 307
Palm Beach Gardens, Florida 33410
Telephone: (561) 691-5000
mmiller@pacificlegal.org
CHRISTOPHER M. KIESER
Cal. Bar #298486
PACIFIC LEGAL FOUNDATION
930 G Street
Sacramento, California 95814
Telephone: (916) 419-7111
ckieser@pacificlegal.org

Attorneys for Plaintiffs


                       UNITED STATES DISTRICT COURT

                FOR THE NORTHERN DISTRICT OF INDIANA

                              HAMMOND DIVISION

 RANDALL PAVLOCK, KIMBERLEY                       )   No. 2:19-cv-00466-TLS-APR
 PAVLOCK, and RAYMOND CAHNMAN,                    )
                                                  )
                                      Plaintiffs, )   FIRST AMENDED
                                                  )   COMPLAINT FOR
    v.                                            )   DECLARATORY AND
                                                  )   INJUNCTIVE RELIEF
 ERIC J. HOLCOMB, in his official capacity        )
 as Governor of the State of Indiana;             )
 CURTIS T. HILL, in his official capacity as
 Attorney General of the State of Indiana;        )
 CAMERON F. CLARK, in his official capacity )
 as Director of the State of Indiana              )
 Department of Natural Resources; and TOM         )
 LAYCOCK, in his official capacity as Acting      )
 Director for the State of Indiana Land Office,
                                                  )
                                                  )
                                     Defendants.
                                                  )




First Amended Complaint - 1
USDC IN/ND case 2:19-cv-00466-TLS-APR document 37 filed 04/30/20 page 2 of 30


                                INTRODUCTION

      1. Lake Michigan’s Indiana beachfront is a beautiful natural resource, home

to the Indiana Dunes National Park (the “National Park”), the State’s first and only

national park. The public may enjoy the beach at the National Park, the adjoining

Indiana Dunes State Park (the “State Park”), and several other public beaches along

the approximately 45 miles of Lake Michigan shoreline in Indiana.

      2. The public shares Indiana’s Lake Michigan shoreline with private property

owners. Lakefront owners have great incentive to preserve their private beach

bordering the lake so that they and their families can continue to enjoy Lake

Michigan’s natural beauty. They paid for that beach and their deeds reflect as much.

      3. In February 2018, however, the Indiana Supreme Court effectively held

that these lakefront owners never owned the beach despite their deeds and despite

undisputed local, state, and federal acknowledgement over the years. In Gunderson

v. State, 90 N.E.3d 1171 (Ind. 2018), the court held the State of Indiana has held

exclusive title to the shore of Lake Michigan up to the ordinary high water mark

(OHWM) since it became a state in 1816.

      4. Contrary to statements made by that court in its opinion, the Gunderson

judgment changed the law of the State of Indiana, as recognized by prior Indiana

court precedent as well as federal, state, and local authorities. Before Gunderson,

these authorities all recognized, without any serious dispute, that lakefront owners

could own the beach below the OHWM. In Gunderson, the Indiana Supreme Court




First Amended Complaint - 2
USDC IN/ND case 2:19-cv-00466-TLS-APR document 37 filed 04/30/20 page 3 of 30


effectively moved the property line. The state supreme court’s judgment constituted

a taking of private property without any compensation, let alone just compensation.

      5. Plaintiffs are the owners of Lake Michigan lakefront parcels in the Town of

Porter, Indiana. They were not parties to the Gunderson case. They are inholders

within the boundaries of the National Park. The Gunderson decision effectively took

their private beach and transferred it to the State. Plaintiffs Randall and Kimberley

Pavlock and Raymond Cahnman hold deeds describing property that includes the

beachfront below the OHWM. Indeed, their platted deeds show parcels going beyond

the water’s edge even in years where the lake is not at close-to-record levels.

      6. Plaintiffs recognize, of course, that the public has trust rights in the waters

of Lake Michigan. But they dispute Gunderson’s core holding: that Indiana has

always held absolute title up to a hard-to-define point known as the OHWM.

Gunderson was not an uncontroversial statement of Indiana law, but a radical change

that worked a taking of Plaintiffs’ beachfront private property without any

compensation.

      7. The Indiana General Assembly then codified that radical change, passing

legislation that adopted the rule of Gunderson. The General Assembly had the

opportunity to provide compensation for the taking Gunderson’s decree effected, but

failed to do so. Instead, House Enrolled Act (HEA) 1385 adopted the Gunderson

court’s position that Plaintiffs never owned the property described in their deeds.

Since neither legislatures nor courts can transfer private property to the public




First Amended Complaint - 3
USDC IN/ND case 2:19-cv-00466-TLS-APR document 37 filed 04/30/20 page 4 of 30


without compensation, neither the Gunderson decree nor the challenged portions of

HEA 1385 can stand.

                              JURISDICTION AND VENUE

      8.    This action arises under the Fifth Amendment to the United States

Constitution, made applicable to the states by the Fourteenth Amendment. This

Court has jurisdiction through 42 U.S.C. § 1983 and 28 U.S.C. § 1331. Declaratory

relief is authorized by the Declaratory Judgment Act, 28 U.S.C. §§ 2201-2202.

      9.    Under the doctrine of Ex parte Young, 209 U.S. 123 (1908), actions against

state officials seeking prospective injunctive relief are not barred by sovereign

immunity.

      10. As explained in Gunderson, the State of Indiana now for the first time

maintains that it owns absolute title from the “low water mark” on the shoreline of

Lake Michigan up to the OHWM. Indiana has now codified that result. Plaintiffs, on

the other hand, maintain that they own the property described in their deeds,

including the land below the OHWM, down to Lake Michigan’s “low water mark,”

unless and until they receive just compensation for the Gunderson taking. Therefore,

a present and concrete controversy between the parties exists.

      11. Venue is proper in this District under 28 U.S.C. § 1391(b)(2). Defendants

reside within this District and the property subject to this action is situated here.




First Amended Complaint - 4
USDC IN/ND case 2:19-cv-00466-TLS-APR document 37 filed 04/30/20 page 5 of 30


                                     PARTIES

Plaintiffs

      12. Plaintiffs Randall and Kimberley Pavlock (the Pavlocks) are the fee simple

owners of two parcels along the shoreline of Lake Michigan in Porter County, Indiana.

Their deeds are attached as Exhibits A and B, and incorporated herein by reference.

These properties are platted and legally described as Lots 13-23 in Block 13 and the

east 50 feet of Lots 11-15 in Block 14 of the Lake Shore Addition to the New Stock

Yards, as shown in Plat File 17-1-A at the Porter County Recorder’s Office. The Plat

File is attached as Exhibit C and incorporated herein by reference. The deeds describe

property that at all relevant times have included part of Lake Michigan covered by

water, as well as significant property between the low water mark and the OHWM.

It is this property, including the dry beach between the OHWM and the water’s edge

at any given time, that the Gunderson decision transferred to the State without

compensation.

      13. The Pavlocks are among a group of inholders in the Town of Porter,

Indiana, whose properties are surrounded by the National Park. The lakefront setting

makes the Pavlocks’ property, including the previously private beach, ideal for

recreation with family, friends, and neighbors. The Gunderson court took away this

private beach from the Pavlocks, who no longer may exclude persons who use their

formerly private property for recreation. In fact, by transferring the Pavlocks’

property below the OHWM to the State, the Gunderson court put the Pavlocks in the

same position as any member of the public on their own beach.




First Amended Complaint - 5
USDC IN/ND case 2:19-cv-00466-TLS-APR document 37 filed 04/30/20 page 6 of 30


      14. Plaintiff Raymond Cahnman (Cahnman) is the fee simple owner of one

parcel along the shoreline of Lake Michigan in Porter County, Indiana. Cahnman has

held this property since 2006 and, like the Pavlocks, is an inholder situated within

the boundaries of the National Park. Cahnman’s deed, attached as Exhibit D and

incorporated herein by reference, is also platted. The legal description includes Lots

11-19 of Block 11 of the Lake Shore Addition to the New Stock Yards, shown in the

Plat File attached as Exhibit C. This property includes land currently and historically

covered by the water of Lake Michigan, as well as the dry beach.

      15. Since Cahnman acquired the Porter beachfront property, he has used his

previously private beach for recreation with family and friends, often exercising his

right to exclude beachgoers who remain on his property. The Gunderson court took

away this private beach from Cahnman, who no longer may exclude persons who use

his formerly private property for recreation. In fact, by transferring Cahnman’s

property below the OHWM to the State, the Gunderson court put Cahnman in the

same position as any member of the public on his own beach.


Defendants

      16. Defendant Eric J. Holcomb is the Governor of Indiana. He is charged with

enforcing the laws of the State of Indiana, which include the public trust doctrine,

the Gunderson decision, and the legislation referenced above. He is sued in his official

capacity.

      17. Defendant Curtis T. Hill is the Attorney General of Indiana. Like the

Governor, he also is charged with enforcing the laws of the State of Indiana, which



First Amended Complaint - 6
USDC IN/ND case 2:19-cv-00466-TLS-APR document 37 filed 04/30/20 page 7 of 30


include the public trust doctrine, the Gunderson decision, and the legislation

referenced above. He is the State’s chief legal officer and is sued in his official

capacity.

       18. Defendant Cameron F. Clark is the Director of the Indiana Department of

Natural Resources (DNR), which manages the Lake Michigan Coastal Zone and is

directly responsible for administering the State’s trust property in this area. He is

sued in his official capacity.

       19. Defendant Tom Laycock is the Acting Director for the Indiana State Land

Office, which serves as the repository for deeds and plats of land previously or

currently owned by the State. He is sued in his official capacity.


                    HISTORY OF SHORELINE OWNERSHIP


       20. Indiana was admitted to the Union in 1816 on equal footing with then-

existing states. At this time, much of what would become Porter County was

unsettled.

       21. Porter County was established in 1836 out of neighboring LaPorte County.

Lake Michigan forms Porter County’s northern boundary.

       22. In 1837, the United States began issuing land patents to private

individuals in Porter County. The General Land Office issued a total of 2,638 patents

for land in Porter County. None of the land in the County was privately held before

Indiana became a State.

       23. That same year, the Indiana Supreme Court decided Stinson v. Butler,

4 Blackf. 285 (1837). In that trespass action, the court rejected the argument that the


First Amended Complaint - 7
USDC IN/ND case 2:19-cv-00466-TLS-APR document 37 filed 04/30/20 page 8 of 30


boundary between public and private lands along the Ohio River was the high water

mark. Instead, the court held that private owners along navigable non-tidal water in

Indiana “must be considered as owning the soil to the ordinary low-water mark.” Id.

at 285. The Indiana Supreme Court reaffirmed this rule several times in the

nineteenth century. See Martin v. City of Evansville, 32 Ind. 85, 86 (1869) (property

owners own to the low water mark of the Ohio River “subject only to the easement in

the public of the right of navigation”); Sherlock v. Bainbridge, 41 Ind. 35, 41 (1872)

(describing this rule as a “settled . . . rule of property” established “as far back as

1837, and continuing in an unbroken series down to the present day”).

      24. Those courts did not distinguish between the waters of the Ohio River to

the south and Lake Michigan to the north; to the contrary, the Stinson court rejected

one party’s reliance on the common law rule of ownership to the high water mark

because the waters of the Ohio River are “non-tidal.” Stinson, 4 Blackf. at 285. Like

the Ohio River, the waters of Lake Michigan are non-tidal.

      25. Upon information and belief, in 1891, Orville Hogue of Chicago platted

approximately 100 acres at what would become Porter Beach. He called the section

the Lake Shore Addition to the New Stock Yards, apparently to entice Chicago

residents to buy one of the several hundred 100' by 25' lots he had platted. Exhibit C

depicts the Lake Shore Addition.

      26. Upon information and belief, the Lake Shore Addition attracted buyers,

but many were apparently upset when they discovered that the land was nowhere

near the Chicago stockyards. Many property owners simply abandoned their lots.




First Amended Complaint - 8
USDC IN/ND case 2:19-cv-00466-TLS-APR document 37 filed 04/30/20 page 9 of 30


Many lots were auctioned by Porter County in tax sales. Quiet title suits continued

to settle disputes over the Hogue lots until 1962.

       27. Today, many of these lots are entirely below any potential definition of the

OHWM. Nevertheless, individuals hold title to these lots and many have been

assessed with significant value in years where the lake uncovers them.1

       28. Many other lots, such as those owned by Cahnman and the Pavlocks, are

partially submerged on a near-permanent basis, even when the water reaches historic

low points. These parcels include significant portions of dry beach, especially when

the lake is at low points. Even when the lake is high, as it currently is, the parcels

include dry sand beach below the OHWM. Before Gunderson, this was private beach

encumbered by a walking easement granted to the federal government for the benefit

of the general public. See infra ¶¶ 31-34.

       29. The deeds for the Pavlock and Cahnman beachfront parcels indicate that

the bounds of these parcels include property below the OHWM and, indeed, below the

water’s edge. The amount of uncovered dry beach varies with the lake levels. See

Exhibits A, B, C, D.

       30. In 1966, Congress passed legislation providing for the creation of a

National Lakeshore (“Lakeshore”) along Lake Michigan, including Porter County.

Pub. L. No. 89-761, 80 Stat. 309 (1966). As a result, the United States for the next


1 Two such parcels are 64-03-14-251-002.000-026 and 64-03-14-251-003.000-026. The first parcel,
owned by Daniel Wilson, has been assessed at a nominal value each year ($600 in 2019), except at
$10,100 in 2013. See http://search.portercountyassessor.com/parcel.php?id=64-03-14-251-002.000-026
(last visited Apr. 8, 2020). The second, owned by Carole E. Coslet, tells a similar story—assessed at a
nominal      value     each    year    ($500   in   2019)     except      in   2013      ($9,400). See
http://search.portercountyassessor.com/parcel.php?id=64-03-14-251-002.000-026 (last visited Apr. 8,
2020). These parcels are currently almost entirely—if not entirely—submerged.


First Amended Complaint - 9
USDC IN/ND case 2:19-cv-00466-TLS-APR document 37 filed 04/30/20 page 10 of 30


several years acquired private property where the Lakeshore was to be located. See

infra ¶ 36, et seq. But by the late 1970s, the federal government was running short

on funds to purchase additional land.

      31. In the alternative, the federal government instead sought easements to

permit the public to walk on the Lake Michigan shoreline between the National Park

(then Lakeshore) and the State Park, as well as along some still-private beach within

the Lakeshore’s boundaries.

      32. Certain property owners conveyed to the United States easements “for the

purpose of providing the general public a means to traverse on foot along a portion of

the shores of Lake Michigan.”

      33. These property owners included the Pavlocks (Exhibit E), Cahnman’s

predecessor-in-interest Reynolds (Exhibit F), several other private property owners—

Brandstetter (Exhibit G), Bremer (Exhibit H), Deters (Exhibit I), and Savage (Exhibit

J)—as well as the Town of Dune Acres, situated immediately to the west of Porter

Beach (also Exhibit J). These easements refer to lots described in Exhibit C. These

lots—owned by private parties and the Town of Dune Acres—include significant

property below the “high-water line,” the “toe of the dunes,” and the water’s edge, all

of which are defined based on a 1979 survey depicted on Exhibit C. The easements

expressly exclude the part of each lot “lying Southerly of the ‘toe of the dunes’” as that

term is defined in the 1979 survey and depicted on the Plat. Exhibits E, F, G, H, I, J.

In other words, the walking easements refer to property lakeward of the “toe of the




First Amended Complaint - 10
USDC IN/ND case 2:19-cv-00466-TLS-APR document 37 filed 04/30/20 page 11 of 30


dunes,” to the 1979 water’s edge and beyond. Yet the Gunderson court declared that

Indiana had always owned much of this property.

      34. Under the terms of the easements, the United States assumed a duty to

keep the easement “reasonably clean and free of debris.” Id. The grantors, including

the Pavlocks and Cahnman’s predecessors-in-interest, explicitly reserved all rights

in the property other than walking. Indeed, the easements made sure to state that

the public had no rights to loiter, picnic, or fish on the beach. Id.

      35. The United States separately negotiated with Indiana for rights in the first

300 feet of Lake Michigan. See 43 Fed. Reg. 2240, 2241 (Jan. 10, 1978); Letter from

Indiana Gov. Otis Bowen to Pres. Gerald Ford, Sept. 30, 1976 (approving and

endorsing House Report 1145, a House Report on the bill extending the boundaries

of the National Park (then the National Seashore) to 300 feet of Lake Michigan,

https://www.fordlibrarymuseum.gov/library/document/0055/1669685.pdf, page 10 of

PDF; and Senate Report 94-1189, dated August 30, 1976, a companion to that House

Report, explicitly endorsing extension of National Park into the first 300 feet of Lake

Michigan, also available at same internet link beginning at page 34). The existence

of the easements and the agreement with Indiana as to the management of the waters

of Lake Michigan demonstrate that all parties understood that private property

owners could own the beach below the OHWM.

      36. In 1987, Ron Cockrell of the U.S. National Park Service authored a text

that is now also available online, entitled A Signature of Time and Eternity: The




First Amended Complaint - 11
USDC IN/ND case 2:19-cv-00466-TLS-APR document 37 filed 04/30/20 page 12 of 30


Administrative History of Indiana Dunes National Lakeshore, Indiana,2 describing

the history of how the Lakeshore (now National Park) came into existence. The book

is replete with evidence that the federal government, state government, and local

governments along the shore all accepted as true—for the entire twentieth century—

that private individuals could own the Lake Michigan beaches to the low water mark.

        37. Likewise, a non-fiction account3 of the history of the National Lakeshore

was published by the University of Illinois Press in 1983. Like the NPS

Administrative History, Duel for the Dunes detailed how much of the shoreline in

Indiana was privately held for the most part and how a portion of that private beach

became part of the Lakeshore.

        38. Both of these works document the historical reality that private

landowners held title to the beach of Lake Michigan for almost two centuries before

the Gunderson court declared—for the first time in the history of the State—that the

State had in fact always owned it.

        39. For example, in 1915-16, future National Park Service Director Stephen T.

Mather noted that land acquisition of “a strip of lakeshore twenty-five miles long and

one mile wide” would cost between $1.8 and $2.6 million. NPS Administrative History

at Chapter 1. He continued:



2 Ron Cockrell, A Signature of Time and Eternity: The Administrative History of Indiana Dunes
National Lakeshore, Indiana (U.S. Dep’t of Interior 1988), available at the Porter County Public
Library           in          Valparaiso,           Indiana,           and           online            at
https://www.nps.gov/parkhistory/online_books/indu/adhi.htm) [hereinafter NPS Administrative
History]. The online version includes all materials cited herein within sub-links available at that first
link given above.
3 Kay Franklin & Norma Shaeffer, Duel for the Dunes: Land Use Conflict on the Shores of Lake

Michigan (1983) [hereinafter Duel for the Dunes].


First Amended Complaint - 12
USDC IN/ND case 2:19-cv-00466-TLS-APR document 37 filed 04/30/20 page 13 of 30


          “Here is a stretch of unoccupied beach 25 miles in length, a broad, clean,
          safe beach, which in the summer months would furnish splendid bathing
          facilities for thousands of people at the same instant. Fishing in Lake
          Michigan directly north of the dunes is said to be exceptionally good.
          There are hundreds of good camp sites on the beach and back in the
          dunes.”

Id. Had the State held title to the beach since 1816, Mather would not have had to

speculate about the cost to acquire it.

          40. Such an effort was necessary because—as Duel for the Dunes recognizes—

“The land under consideration [for conservation] stretched twenty-five miles from

Gary to Michigan City, and all of it belonged to private owners.” Duel for the Dunes

at 32. Conservationists tried to find private purchasers, but “became convinced that

only governmental purchase could ensure success.” Id.

          41. In 1918, a newspaper columnist wrote: “Unless the State of Indiana or the

United States takes the matter in hand, commercial plants will crowd the entire lake

frontage.” NPS Administrative History at Chapter 1. Commercial plants would have

had no authority to crowd the lake if the State held absolute title up to the OHWM.

But the State did not. U.S. Steel owned and developed lakefront property in Gary,

Indiana, beginning in the early 1900s. This development is documented in Indiana

University’s U.S. Steel Photo Collection,4 examples of which are pictured below. Both

U.S. Steel in Gary and Northern Indiana Public Service Company (NIPSCO) in

Michigan City continue to own lakefront property on Lake Michigan in Indiana. The

Gunderson court ignored this historical reality.




4   Available at http://webapp1.dlib.indiana.edu/ussteel/index.jsp (last visited Apr. 8, 2020).


First Amended Complaint - 13
USDC IN/ND case 2:19-cv-00466-TLS-APR document 37 filed 04/30/20 page 14 of 30




First Amended Complaint - 14
USDC IN/ND case 2:19-cv-00466-TLS-APR document 37 filed 04/30/20 page 15 of 30




      42. Significant land acquisition allowed the State to create the State Park just

to the east of what is now the National Park. As explained in Duel for the Dunes, “[i]n

1927 the State of Indiana gobbled up three miles of Porter County lakefront for the

State Park, removing them from the tax rolls and making them perpetually

unavailable for industrialization.” Duel for the Dunes at 53. Much of this land was

dry beach below the OHWM, which the Gunderson court declared in 2018 that the

State had already owned. This history documents that buyers and sellers in 1927 had

a contrary understanding to that expressed by the Indiana Supreme Court in

Gunderson as to who owned the dry beach below the OHWM.

      43. In the 1950s, the Governor of Indiana proposed a harbor for ocean-going

ships between Ogden Dunes and Dune Acres, and the state legislature approved

funding to buy 1,500 acres at Burns Ditch. Burns Ditch sits on the waterfront and, if



First Amended Complaint - 15
USDC IN/ND case 2:19-cv-00466-TLS-APR document 37 filed 04/30/20 page 16 of 30


owned by the State of Indiana, then the purchase of at least a portion of these 1,500

acres was superfluous. NPS Administrative History at Chapter 2.

      44. In 1958-59, a bill was developed to create the Lakeshore. This Lakeshore

would exclude the towns of Dune Acres, Ogden Dunes, and Johnson Beach because it

was understood that those towns or private property owners within those towns

owned those beaches, but otherwise the national Lakeshore was to include

“unspoiled” areas of Johnson Beach. NPS Administrative History at Chapter 2.

      45. Around this same time, Midwest Steel began building again at Burns Ditch

and NIPSCO started a coal plant west of Dune Acres. Again, neither Midwest Steel

nor NIPSCO purchased the beach from the State of Indiana for these plants—because

the State did not own the beach at these locations (or any other). Id.

      46. To the contrary, as detailed in Duel for the Dunes, “[i]n 1958, the year [U.S.

Senator Paul] Douglas introduced his first Dunes bill (S3898), a little less than half

of Porter County’s total shoreline remained undeveloped and in private ownership.

The principal site, called the Central Dunes, lay between the towns of Ogden Dunes

and Dune Acres. It consisted of four-and-three quarters contiguous miles of beach

and high dunes considered by conservationists as the most desired parcel in the entire

Dunes region for preservation. Midwest Steel, Bethlehem Steel, and [NIPSCO]

divided its ownership.” Duel for the Dunes at 159.

      47. In 1960, a U.S. Army Corps of Engineers report recommended building a

harbor at Burns Ditch. “The report called for dredging the lake approach channel to

a depth of thirty feet and the outer harbor to twenty-seven feet.” NPS Administrative




First Amended Complaint - 16
USDC IN/ND case 2:19-cv-00466-TLS-APR document 37 filed 04/30/20 page 17 of 30


History at Chapter 3. A 1930 Corps report had actually opposed a harbor on the

grounds that it would “be entirely surrounded by the plant of the Midwest Steel

Corporation, which would make its use by the general public impracticable.” Id.

Again, if the State owned the beach, then Indiana—not Midwest Steel—would have

owned the beach at Burns Ditch.

      48. In 1963, compromise bills were introduced in Congress to create a national

lakeshore and a harbor at Burns Ditch. Id. The lakeshore would be in four distinct

units, a total of 8.75 miles, excluding Burns Ditch and the Bethlehem Steel area. Id.

But this effort was blocked by opposition from local politicians and the steel

companies. Id. There is no discussion in the NPS Administrative History that this

beach was already state-owned.

      49. In 1966, after Congress approved a bill to create the Indiana Dunes

National Lakeshore, the Department of Interior commissioned a report on the area.

Id. at Chapter 4. The report provided that the State of Indiana only owned a quarter

of the area marked for the National Lakeshore, and that the beach held by beachfront

owners, including the Bethlehem Steel and National Steel mills, would have to be

purchased for an estimated $23 million. Id.

      50. To further underscore that the public and the government understood that

the beach could be privately owned, opponents of the creation of Indiana Dunes

National Lakeshore inserted Ogden Dunes beach into the proposed National

Lakeshore; this was done because, according to Cockrell and the NPS Administrative

History, opponents “were convinced that [park supporters] were interested in




First Amended Complaint - 17
USDC IN/ND case 2:19-cv-00466-TLS-APR document 37 filed 04/30/20 page 18 of 30


protecting the private beaches of their communities.” Id. Those park supporters, who

were members of the same Save the Dunes organization that intervened in the

Gunderson litigation, said (by way of Save the Dunes member Herbert Read): “We

had a Save the Dunes Council Board meeting and unanimously passed a resolution

in support of including not only the Ogden Dunes beach, but all the remaining

privately owned beaches as well.” Id. Since the 1960s, Save the Dunes appears to

have changed its approach, as it now contends (as it did in Gunderson) that much of

this beach has always been state-owned.

      51. In 1966, the bill to create the Lakeshore passed, and Congress

appropriated $28 million and designated 8,100 acres to create the Lakeshore. Id.

President Johnson himself described the bill: “The bill to establish the Indiana Dunes

National Lakeshore has been 50 years in the making. In 1916, the National Park

Service first cited the need to preserve for public use the strip of uninhabited, tree-

covered dunes, and white sandy beaches stretching along the south shore of Lake

Michigan from East Chicago to Michigan City.” Id. There would have been no need

for the federal government to preserve the beach for the public if the State of Indiana

already owned the beach, as the Gunderson court inexplicably contended.

      52. The NPS Administrative History notes that “[t]he park’s legislative history

indicates the Congressional subcommittees wanted an uninterrupted eleven-mile

stretch of shoreline from the west end of Dune Acres to Michigan City upon which

visitors would not trespass on private property. Whereas a series of dunes separated

Lake Michigan from Ogden Dunes and Dune Acres, no barriers existed at Beverly




First Amended Complaint - 18
USDC IN/ND case 2:19-cv-00466-TLS-APR document 37 filed 04/30/20 page 19 of 30


Shores. Homes appeared on the front line of dunes, some even were built over the

beach. The boundary designation in the beach areas, ‘from the toe of the dune to the

water’s edge,’ was not feasible at Beverly Shores and therein lay the controversy.” Id.

at Chapter 5. The “controversy” was over which part of the shoreline NPS needed to

acquire to ensure that “uninterrupted” stretch of beach and what to do with shoreline

owners there. The solution was to permit owners to sell their homes and property to

the government and reserve an occupancy right for 15 years. Id.

      53. The conclusion of Gunderson was that these owners never owned much of

the property that NPS wanted to acquire for the uninterrupted shoreline—between

the toe of the dunes and the water’s edge at any given time. But the historical record

before and since demonstrates that Gunderson was simply wrong, and that private

ownership to the low water mark has always been the case in Indiana, as explicitly

held in the 1837 Stinson decision.

      54. After President Johnson signed the bill to create the National Lakeshore,

the federal government began buying private lots along the beach, including a 385-

acre parcel owned by Inland Steel and 79 tracts (442 acres) in Porter. Id.

      55. Disputes between private beachfront lot owners and the public in the

bounds of the National Lakeshore erupted when the park opened. Id. at Chapter 6.

In 1969, “[f]ollowing the lakeshore’s acquisition of the West Beach unit, problems

with trespass on the yet-to-be-opened public lands were prevalent. Numerous

complaints from Ogden Dunes residents resulted in the Park Service contracting with

the Portage Police Department to patrol the area,” and later—in 1970—“signs were




First Amended Complaint - 19
USDC IN/ND case 2:19-cv-00466-TLS-APR document 37 filed 04/30/20 page 20 of 30


needed in West Beach to mark the lakeshore boundaries clearly. Second, beach access

for emergency and service vehicles was difficult for they had to cross two private

tracts, the owners of which were hostile toward the lakeshore.” Id.

       56. By 1970, the nearly $28 million appropriated for land acquisition had been

spent, but it was estimated that another $4 million might be needed. “As of August,

we were projecting a total cost of $27,180,226 against a ceiling of $27,900,000.

However, since then some of the [condemnation] cases tried have resulted in awards

exceeding that set aside by some 495 percent. Whether this adversity will continue

or not is most difficult to say since each enclave there represents a completely

different situation.” Id.

       57. In 1971, a proposal was considered to expand the Lakeshore—“The Save

the Dunes Council devoted intense scrutiny to the three populated ‘islands’ within

the national lakeshore's boundaries: Dune Acres/Porter Beach, Ogden Dunes, and

Beverly Shores. It decided to endorse inclusion of the ‘Beverly Shores Island’ over the

other two for a number of reasons. Primarily because Beverly Shores had a lower

population density per acre and had clearly outstanding natural values, the Council

believed its inclusion could be justified before Congress more easily. Population

density differed from town to town. Because three-quarters of the developed portion

of Dune Acres was in its northeast quadrant, the ‘empty’ three segments were

targeted for inclusion. On the other hand, Beverly Shores’ population was scattered

throughout its limits and no significant area could be acquired without claiming

private homes.” Id.




First Amended Complaint - 20
USDC IN/ND case 2:19-cv-00466-TLS-APR document 37 filed 04/30/20 page 21 of 30


       58. In 1975, the Ogden Dunes Home Association, Inc.—a collection of property

owners in Ogden Dunes, Indiana—sold its beach to the Town of Ogden Dunes, which

maintains ownership to this day. See Exhibit K.5 By a 1974 Town resolution, Ogden

Dunes declared that the “real estate commonly known as Ogden Dunes Beach,”

acquired from the Home Association, would be reserved “solely for the use and benefit

of residents of the Town of Ogden Dunes and their guests.” Id. Such exclusivity would

of course be inconsistent with absolute State ownership below the OHWM. And

Ogden Dunes could not own—and exclude non-residents from—property that the

State purportedly owned since 1816. The Gunderson court simply failed to account

for this historical reality when it rewrote Indiana property law.

       59. In 1979, the NPS completed a Memorandum of Understanding with Ogden

Dunes to provide for public access to the beach—beach that is otherwise privately-

held by Ogden Dunes for the benefit of its residents, see supra ¶ 58. NPS

Administrative History at Chapter 10. Ogden Dunes agreed to this MOU around the

same time other property owners, including the Pavlocks, Cahnman’s predecessors-

in-interest, and the Town of Dune Acres, granted walking easements across their

portions of the Lake Michigan beach. If the State of Indiana owned this beach, then

the NPS would have negotiated with the State for these walking rights.




5“Parcel A” referenced in Exhibit K is shown on the plat attached at Exhibit L obtained from the
Porter County Surveyor.


First Amended Complaint - 21
USDC IN/ND case 2:19-cv-00466-TLS-APR document 37 filed 04/30/20 page 22 of 30


                               The Effect of Gunderson

      60. Because it was universally recognized that private owners like the

Pavlocks and Cahnman owned the dry beach below the OWHM, there was little

controversy over inholder beach ownership in the three decades following the grant

of these easements to the United States.

      61. That situation changed in 2010, when the town of Long Beach, Indiana, in

neighboring LaPorte County, passed an ordinance purporting to declare that DNR’s

administrative high water mark of 581.5 feet above sea level established the

boundary between public and private property. The Gundersons, lakefront owners in

Long Beach (about 15 miles east of Porter), sued DNR and sought declaratory relief

and to quiet their title down to the water’s edge, where their deed indicated

ownership.

      62. Nevertheless, the Indiana Supreme Court held that Indiana has always

maintained absolute title to the shore of Lake Michigan below the OHWM. While the

court acknowledged its 1837 Stinson precedent, the court changed Indiana law when

it concluded that this precedent did not apply to Lake Michigan.

      63. Other state courts in the Great Lakes have followed Stinson’s distinction

between tidal and non-tidal waters and applied it to Lake Michigan. For example, the

Wisconsin Supreme Court explained the rule for non-tidal waters: “when nature in

pursuance to natural laws holds in its power portions of the land which at periods of

the year are free from flowage, then during such periods the strip referred to is subject

to all the rights of the public for navigation purposes. On the other hand, when the




First Amended Complaint - 22
USDC IN/ND case 2:19-cv-00466-TLS-APR document 37 filed 04/30/20 page 23 of 30


waters recede, these rights are succeeded by the exclusive rights of the riparian

owner.” Doemel v. Jantz, 193 N.W. 393, 398 (Wis. 1923). The Illinois Supreme Court

rejected the OHWM as the boundary for a similar reason, writing that “[t]he portion

of the soil which is only seldom covered with water may be valuable for cultivation or

other private purposes. And the line at which it usually stands unaffected by storms

and other causes, represents the ordinary high water mark on the ocean, and the

point between the highest and lowest water marks produced by the tides.” Seaman v.

Smith, 24 Ill. 521, 524 (1860); see also Glass v. Goeckel, 703 N.W.2d 58, 93 (Mich.

2005) (Markman, J., dissenting) (noting that “the ‘ordinary high water mark’ is a

term used to define the scope of the public trust doctrine in tidal waters” and

criticizing the majority’s “attempt to graft this tidal-based term upon the nontidal

Great Lakes”). The Indiana Supreme Court later cited Seaman as an authority “upon

the general subject of grants of lands bordering upon natural lakes.” State v.

Portsmouth Sav. Bank, 7 N.E. 379, 390 (Ind. 1886).

       64. The Gunderson decision thus made Indiana the first Great Lakes

bordering state to establish the OHWM on a Great Lake as the boundary between

public and private property.6

       65. By its terms, Gunderson applies to the entire shoreline of Lake Michigan

in Indiana, so long as an individual’s title does not predate statehood.




6While the majority of the Michigan Supreme Court in Glass adopted the OHWM as the boundary of
the public trust lands on Lake Michigan in the State of Michigan, it held that private property could
extend to the low water mark, encumbered by an extremely limited public easement below the OHWM.
See Glass, 703 N.W.2d at 68-71 (majority opinion) (describing overlapping title between the low and
high water marks) & 75 (describing the limited nature of public rights below the OHWM).


First Amended Complaint - 23
USDC IN/ND case 2:19-cv-00466-TLS-APR document 37 filed 04/30/20 page 24 of 30


       66. More than simply interpreting unclear state law, the Gunderson decision

was an abrupt change in state law that unsettled Plaintiffs’ property rights. The

Indiana Supreme Court ignored not only its own precedent, but Indiana’s history.

Before Gunderson, all the relevant actors—private property owners, local

governments, Indiana, and the United States—treated the dry beach below the

OHWM as private property. Duel for the Dunes and the NPS Administrative History

both document this real-time historical reality, as do historical photographs and the

walking easements granted to the United States in 1979 and 1980. If the beach below

the OHWM were exclusive property of Indiana, then the United States would not

have purchased land or sought easements from private property owners to ensure

public walking rights. Nor would local jurisdictions tax entirely submerged lots below

the OHWM.

       67. By moving the property line along the lake from the low water mark to the

OHWM, Gunderson transferred private beach property to the State. This effected an

uncompensated government taking of private property in violation of the Fifth and

Fourteenth Amendments to the United States Constitution.

                             The Effect of House Enrolled Act 1385

       68. On March 21, 2020, Defendant Governor Holcomb signed House Enrolled

Act 1385, which goes into effect on July 1, 2020.7 The Act declares that, with the

exception of authorized legislative transfers before the date Gunderson was handed

down, the State of Indiana owns the shoreline of Lake Michigan below the OHWM.


7The text of the law can be found here: http://iga.in.gov/legislative/2020/bills/house/1385#document-
1b7a2d6e.


First Amended Complaint - 24
USDC IN/ND case 2:19-cv-00466-TLS-APR document 37 filed 04/30/20 page 25 of 30


HEA 1385, § 57, codified at Ind. Code § 4-26-2.1-3(a) (in effect July 1, 2020). With

respect to ownership, HEA 1385 essentially codified the Gunderson rule. Like

Gunderson, HEA 1385 is contrary to the prior common law of Indiana, the common

law of other Great Lakes States, and the history of coastal ownership along Lake

Michigan.

        69. HEA 1385 offers no compensation for private property owners like

Plaintiffs who own property below the OHWM. Instead, like the Gunderson court,

HEA 1385 takes the position that Plaintiffs never owned the property described in

their deeds.

        70. HEA 1385 also potentially broadens the scope of public use of the property

below the OHWM. The Act permits the public to use the shore below the OHWM for

walking, fishing, boating, swimming, and “[a]ny other recreational purpose for which

Lake Michigan is ordinarily used, as recognized by the commission for the purposes

of this section.” HEA 1385, § 57, codified at Ind. Code § 14-26-2.1-4(b) (in effect July

1, 2020). Gunderson permitted only the traditional triad of commerce, navigation,

and fishing, as well as transitory walking. Gunderson, 90 N.E.3d at 1188.

        71. As a result of HEA 1385, even if Plaintiffs succeed in obtaining an

injunction against enforcement of the Gunderson decision, the Defendants would still

claim ownership over the disputed beachfront below the OHWM pursuant to HEA

1385.

        72. If done independently, HEA 1385’s declaration of ownership would

constitute an uncompensated taking of Plaintiffs’ property below the OHWM. Neither




First Amended Complaint - 25
USDC IN/ND case 2:19-cv-00466-TLS-APR document 37 filed 04/30/20 page 26 of 30


legislatures nor courts may transfer private property to the public without

compensation.

                               First Cause of Action

      (Uncompensated Taking of Land Below Lake Michigan’s OHWM)

      73. Plaintiffs hereby re-allege each and every allegation contained in

Paragraphs 1 through 72 as though fully set forth herein.

      74. The Fifth Amendment to the United States Constitution, made applicable

to the states by the Fourteenth Amendment, prohibits the government from taking

“private property for public use, without just compensation.”

      75. Defendants are charged with enforcing Indiana’s property interests and

law, including the public trust doctrine as expounded by the Indiana Supreme Court.

They do so under color of state law within the meaning of 42 U.S.C. § 1983.

      76. Defendants Governor Holcomb and Attorney General Hill are charged with

the enforcement of the duly enacted statutes of the State of Indiana. Defendant

Director Clark is charged with managing Indiana’s Lake Michigan shoreline.

      77. The U.S. Supreme Court has held that, consistent with the Fifth

Amendment, “a State, by ipse dixit, may not transform private property into public

property without compensation.” Webb’s Fabulous Pharmacies v. Beckwith, 449 U.S.

155, 164 (1980). This holds true whether the state actor is the legislature, an

administrative agency, a local government, or a court. See id.; see also Stop the Beach

Renourishment, Inc. v. Fla. Dep’t of Envtl. Protection, 560 U.S. 702, 713-15 (2010)

(plurality opinion).




First Amended Complaint - 26
USDC IN/ND case 2:19-cv-00466-TLS-APR document 37 filed 04/30/20 page 27 of 30


       78. Gunderson transformed the established law by moving Plaintiffs’—and all

other Indiana lakefront property owners’—property lines to the OHWM, irrespective

of their deeds or titles. This change in established state law effected a taking of

Plaintiffs’ property, particularly their previously private dry beach.

       79. If done independently, HEA 1385’s declaration of State ownership below

the OHWM would constitute an uncompensated taking in violation of the Fourteenth

Amendment. Like the Indiana Supreme Court, the Indiana General Assembly cannot

simply declare private property public without compensation. Webb’s Fabulous

Pharmacies, 449 U.S. at 164. The only reason HEA 1385’s declaration of ownership

did not decree an unconstitutional taking is because Gunderson had already done so.

       80. Because Indiana is immune from suits for damages in federal court and

the Indiana Supreme Court has already declared that a decree of State ownership

below the OHWM is not a taking, Plaintiffs lack a remedy at law in either federal or

state court. Therefore, Plaintiffs may seek declaratory and injunctive relief against

the enforcement of Gunderson’s boundary and the ownership provision of HEA 1385

that codified it.

                               Second Cause of Action

                    (Uncompensated Taking of Expanded Easement
                          Below Lake Michigan’s OHWM)

       81. Plaintiffs hereby re-allege each and every allegation contained in

Paragraphs 1 through 72 as though fully set forth herein.




First Amended Complaint - 27
USDC IN/ND case 2:19-cv-00466-TLS-APR document 37 filed 04/30/20 page 28 of 30


      82. The Fifth Amendment to the Constitution, made applicable to the states

by the Fourteenth Amendment, prohibits the government from “taking private

property for public use, without just compensation.”

      83. Defendants Governor Holcomb and Attorney General Hill are charged with

enforcing the duly enacted statutes of the State of Indiana. Defendant Director Clark,

as Director of DNR, is directly charged with enforcement of the challenged portion of

HEA 1385. All Defendants are acting under color of state law within the meaning of

42 U.S.C. § 1983.

      84. The U.S. Supreme Court has held on multiple occasions that even an

easement may not be taken without just compensation. Kaiser Aetna v. United States,

444 U.S. 164, 180 (1979); Nollan v. Cal. Coastal Comm’n, 483 U.S. 825, 831 (1987).

      85. HEA 1385’s definition of “recreational purpose” includes a broad catch-all

provision that permits Indiana to expand the permitted public uses of the Lake

Michigan shore below the OHWM.

      86. Should Plaintiffs prevail on their First Cause of Action, further expansion

of public activities beyond the already-granted walking easements and, perhaps, the

traditional public trust activities, would constitute the taking of an easement without

compensation.

      87. This Second Cause of Action is conditional upon the success of the First

Cause of Action. Should the Court reject Plaintiffs’ First Cause of Action, Plaintiffs

could no longer allege that expanding public rights to the shore constitutes an

additional taking.




First Amended Complaint - 28
USDC IN/ND case 2:19-cv-00466-TLS-APR document 37 filed 04/30/20 page 29 of 30


      88. Because Indiana is immune from suits for damages in federal court, and

the Indiana Supreme Court has already determined that Indiana will not compensate

Plaintiffs, Plaintiffs lack any remedy at law and thus are entitled to seek injunctive

and declaratory relief in federal court.

                                  PRAYER FOR RELIEF

      Plaintiffs pray for judgment from this Court as follows:

      A. An entry of judgment declaring that the Indiana Supreme Court’s decision

in Gunderson v. State, which purported to declare that lakefront owners could hold

title only above the OHWM, effected an uncompensated taking of Plaintiffs’ property

below the OHWM, including the dry beach.

      B. An entry of judgment declaring that HEA 1385’s provision declaring State

ownership of Lake Michigan below the OHWM, essentially codifying the taking

decreed in Gunderson, is also unconstitutional.

      C. An entry of a permanent injunction prohibiting Defendants and the State

of Indiana from enforcing both the Gunderson decision and HEA 1385’s provisions on

ownership of Lake Michigan below the OHWM, thus prohibiting Defendants and the

State from exercising ownership over the disputed property.

      D. An entry of a permanent injunction prohibiting Defendants from enforcing

HEA 1385’s expansion of public rights to the shore of Lake Michigan below the

OHWM beyond the traditional public trust triad and transitory walking.

      E. An award of attorneys’ fees and costs in this action pursuant to 42 U.S.C.

§ 1988.




First Amended Complaint - 29
USDC IN/ND case 2:19-cv-00466-TLS-APR document 37 filed 04/30/20 page 30 of 30


      F. An award of any further legal or equitable relief this Court may deem just

and proper.

      DATED: April 9, 2020.
                                          Respectfully submitted,

                                          PACIFIC LEGAL FOUNDATION

                                          By /s/ Mark Miller
 CHRISTOPHER M. KIESER                    MARK MILLER
 Cal. Bar #298486                         Fla. Bar #0094961
 PACIFIC LEGAL FOUNDATION                 PACIFIC LEGAL FOUNDATION
 930 G Street                             4440 PGA Blvd., Suite 307
 Sacramento, California 95814             Palm Beach Gardens, Florida 33410
 Telephone: (916) 419-7111                Telephone: (561) 691-5000
 ckieser@pacificlegal.org                 mmiller@pacificlegal.org

                               Attorneys for Plaintiffs




First Amended Complaint - 30
